Citation Nr: 1636764	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  09-28 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUES

Entitlement to payment of or reimbursement for the cost of unauthorized medical expenses incurred on May 21, 2008, at Memorial Hospital (Chattanooga, Tennessee) in the total amount of $1,081.10.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1976 to May 1976 and from August 1990 to June 1991 and the U.S. Coast Guard from October 1981 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 decision of the Veterans Affairs Medical Center in Murfreesboro, Tennessee.


FINDINGS OF FACT

1. The Veteran was not service-connected for a low back disability at the time of his treatment. 

2. The private medical treatment rendered to the Veteran by Memorial Hospital was not authorized by VA.

3. The Veteran was the recipient of VA care within the 24-month period prior to the treatment rendered on May 21, 2008.

4.  The medical expenses incurred on May 21, 2008 were incurred as a result of a medical emergency, and the evidence is at least in equipoise as to whether VA facilities were not feasibly available.


CONCLUSION OF LAW

The criteria for entitlement to payment of unauthorized medical expenses for medical treatment received by the Veteran at Memorial Hospital May 21, 2008, have been met.  38 U.S.C.A. §§ 1703, 1725 (West 2014); 38 C.F.R. §§ 3.102, 17.52-54, 17.120, 17.121, 17.1000-1002 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in letters sent to the Veteran in July 2008.

Medical Reimbursement - Legal Criteria

In this case, the medical reimbursement claim process was initiated by a private entity, Memorial Hospital, for medical treatment rendered to the Veteran on May 21, 2008.  The record reflects that on May 21, 2008, the Veteran was hospitalized with complaints of  back pain.  The Veteran claims payment of medical expenses incurred as a result of a private hospitalization at Memorial Hospital, a non-VA facility, on May 21, 2008. 

Under 38 U.S.C.A. § 1703, when VA facilities or other government facilities are incapable of furnishing economical hospital care or medical services because of geographic inaccessibility or are incapable of furnishing care or services required, VA may contract with or authorize non-VA facilities for care.  38 U.S.C.A. § 1703 (a); 38 C.F.R. § 17.52 (a).  When, as here, a Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. § 1728  and 38 U.S.C.A. § 1725 .  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability.  Here, the Veteran has a service-connected bilateral foot disability, but is not service connected for a low back disability, thus, the medical treatment on May 21, 2008 was for a disability not service-connected, and his claim must be analyzed pursuant to the Veterans Millennium Health Care and Benefits Act (Millennium Act). 

According to 38 U.S.C.A. § 1725 , payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for Veteran's without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000 -17.1008.  To be eligible for payment or reimbursement under this alternative statute, the treatment must satisfy all of the conditions set forth in the regulatory provisions in 38 C.F.R. § 17.1002 , as follows: (a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000 -17.1008. 

The Board notes that the criteria under 38 C.F.R. §§ 17.1002 must all be met.  See Melson v. Derwinski, 1 Vet. App. 334   (June 1991). 

Merits

A review of the record shows that the Veteran's claim was denied on the basis that there was not hazard to health or life and that a VA facility was feasibly available.  Upon review, the Board finds that that the Veteran reasonably expected that any delay in immediate medical attention would have been hazardous to his health given the severity of pain he was experiencing, and the fact that it had increased in severity over the days preceding his seeking medical attention. This standard is met when a condition manifests itself by acute symptoms including pain.  Additionally, as to feasibility of a VA facility's availability, the Board finds the Veteran credible as he wrote to VA in June 2011 explaining that his pain was of such severity as to prevent him from driving the two hours to the nearest VA facility.  The Board finds that a prudent layperson would reasonably find it unfeasible to seek medical care at the VA hospital in Murfreesboro, a two-hour drive away when unable to drive such a distance due to the severity of pain being experienced without endangering himself or others.  The Board observes that the Veteran's home address in Chattanooga is approximately the contended distance (90 miles) from the VA hospital in Murfreesboro.  There is no indication of record, including VAMC's documentation of consideration and adjudication of this claim, that there was any appropriate VA medical facility more accessible to the Veteran at the time.  The Board thus finds that the requirements of 38 C.F.R. § 17.1002(b) and (c) were met. 

In sum, the Board is unable to agree with the articulated reason for the denial of the Appellant's claim for reimbursement.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the requirements (c) of 38 C.F.R. § 17.1002 appears to have been met.

The remaining criteria for entitlement to reimbursement under the provisions of 38 C.F.R. § 17.1002 otherwise appear to have been established without dispute from the VAMC.  A decision and worksheets competed by VAMC personnel in the consideration of this case reflect that the VAMC conceded the facts pertinent to the elements of entitlement to reimbursement under the provisions of 38 C.F.R. § 17.1002 other than element (b) and (c).


ORDER

Payment or reimbursement for medical services provided at Memorial Hospital (Chattanooga, Tennessee) in the total amount of $1,081.10 is warranted. 






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


